 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      PATRICK J IVES,
                                                            CASE NO. 3:19-CV-05773-BHS-DWC
11                              Petitioner,
                                                            ORDER TO SHOW CAUSE OR
12              v.                                          AMEND
13      SUQUAMISH TRIBE,

14                              Respondent.

15
             The District Court has referred this action to United States Magistrate Judge David W.
16
     Christel. On August 20, 2019, Petitioner Patrick J. Ives, a pre-trial detainee housed at Kitsap
17
     County Jail, filed a proposed federal habeas Petition pursuant to 28 U.S.C. § 2241. Dkt. 1. After
18
     filing the proposed Petition, Petitioner paid the filing fee. See Docket. The Court has now
19
     reviewed the Petition and finds the Petition is unexhausted and improperly challenges conditions
20
     of confinement. Further, it is inappropriate for the Court to intervene in this case. Therefore, the
21
     Court directs Petitioner to file a response to this Order or an amended pleading by November 15,
22
     2019.
23

24


     ORDER TO SHOW CAUSE OR AMEND - 1
 1      I.       Background

 2            In the Petition, Petitioner contends his First, Fourth, Eighth, and Fourteenth Amendment

 3 rights were violated related to his arrest and pending state criminal proceedings. Dkt. 3; see also

 4 Dkt. 4.

 5      II.      Discussion

 6            A. Exhaustion

 7            “[A] state prisoner must normally exhaust available state judicial remedies before a

 8 federal court will entertain his petition for habeas corpus.” Picard v. Connor, 404 U.S. 270, 275

 9 (1971). Petitioner’s claims will be considered exhausted only after “the state courts [have been

10 afforded] a meaningful opportunity to consider allegations of legal error without interference

11 from the federal judiciary.” Vasquez v. Hillery, 474 U.S. 254, 257 (1986). “[S]tate prisoners must

12 give the state courts one full opportunity to resolve any constitutional issues by invoking one

13 complete round of the State’s established appellate review.” O’Sullivan v. Boerckel, 526 U.S.

14 838, 845 (1999).

15            Although there is no exhaustion requirement mandated by 28 U.S.C. § 2241(c)(3), the

16 Ninth Circuit Court of Appeals has held exhaustion is necessary as a matter of comity unless

17 special circumstances warrant federal intervention prior to a state criminal trial. Carden v.

18 Montana, 626 F.2d 82, 83-84 (9th Cir. 1980); see Younger v. Harris, 401 U.S. 37 (1971).

19 Petitioner fails to show he exhausted state court remedies by presenting federal constitutional or

20 statutory claims to the Washington state trial and appellate courts in the ongoing criminal

21 proceedings against him. Petitioner has also not shown special circumstances warrant federal

22 intervention in this case. Therefore, Petitioner must show cause why this case should not be

23 dismissed for failure to exhaust state remedies.

24


     ORDER TO SHOW CAUSE OR AMEND - 2
 1          B. Younger Abstention

 2          Petitioner’s case may also be inappropriate in federal court under the Younger abstention

 3 doctrine. Under Younger, abstention from interference with pending state judicial proceedings is

 4 appropriate when: “(1) there is ‘an ongoing state judicial proceeding’; (2) the proceeding

 5 ‘implicate[s] important state interests’; (3) there is ‘an adequate opportunity in the state

 6 proceedings to raise constitutional challenges’; and (4) the requested relief ‘seek[s] to enjoin’ or

 7 has ‘the practical effect of enjoining’ the ongoing state judicial proceeding.” Arevalo v.

 8 Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (quoting ReadyLink Healthcare, Inc. v. State Comp.

 9 Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014)). Federal courts, however, do not invoke the

10 Younger abstention if there is a “showing of bad faith, harassment, or some other extraordinary

11 circumstance that would make abstention inappropriate.” Middlesex County Ethics Comm’n v.

12 Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).

13          First, Petitioner is a pre-trial detainee with ongoing state proceedings. Second, as these

14 proceedings involve a criminal prosecution, they implicate important state interests. See Kelly v.

15 Robinson, 479 U.S. 36, 49, (1986); Younger, 401 U.S. at 43-44. Third, Petitioner has failed to

16 allege facts showing he has been denied an adequate opportunity to address the alleged

17 constitutional violations in the state court proceedings. It is, however, unclear if Petitioner is

18 raising claims that would effectively enjoin the ongoing state judicial proceeding. For example,

19 Petitioner appears to allege his bail is excessive in violation of the Eighth Amendment, which

20 may not require the federal court to abstain from hearing this case. See Dkt. 3, 4; Arevalo, 882

21 F.3d at 766 (finding Younger abstention not appropriate where the issues raised challenged a bail

22

23

24


     ORDER TO SHOW CAUSE OR AMEND - 3
 1 hearing). As the Younger abstention may apply to Petitioner’s claims, Petitioner must show

 2 cause why this case should not be dismissed under Younger.

 3             C. Conditions of Confinement

 4             In the Petition, Petitioner details his arrest details and current incarceration. Dkt. 3.

 5 Petitioner alleges the police used excessive force and violated his First Amendment rights during

 6 the arrest, but he also alleges he is being held on an excessive bail. See Dkt. 3, 4. Petitioner does

 7 not clearly state the relief he is seeking.

 8             An “action lying at the core of habeas corpus is one that goes directly to the

 9 constitutionality of the prisoner’s physical confinement itself and seeks either immediate release

10 from that confinement or the shortening of its duration. With regard to such actions, habeas

11 corpus is now considered the prisoner’s exclusive remedy.” Preiser v. Rodriguez, 411 U.S. 475,

12 503 (1973) (internal quotation omitted). “A civil rights action, in contrast, is the proper method

13 of challenging conditions of confinement.” Badea v. Cox, 931 F.3d 573, 574 (9th Cir. 1991).

14             Here, Plaintiff filed a habeas petition under § 2241, wherein he challenges both his

15 physical confinement and the conditions of confinement. Petitioner cannot challenge his physical

16 confinement and his conditions in confinement in the same lawsuit. If Petitioner is attempting to

17 challenge the conditions of his confinement, Petitioner must file a civil rights action under 42

18 U.S.C. § 1983 to raise these claims. See Badea v. Cox, 931 F.3d 573, 574 (9th Cir. 1991).

19      III.       Instructions to Petitioner and the Clerk

20             If Plaintiff intends to pursue this § 2241 habeas action, he must file response to this Order

21 and an amended petition on the form provided by the Court. The amended petition must be

22 legibly rewritten or retyped in its entirety, it should be an original and not a copy, it should

23 contain the same case number, and it may not incorporate any part of the original petition by

24


     ORDER TO SHOW CAUSE OR AMEND - 4
 1 reference. The amended petition will act as a complete substitute for the Petition and Petition,

 2 and not as a supplement. The amended petition shall not contain any challenges to Petitioner’s

 3 conditions of confinement.

 4           The Court notes the proper respondent is the person who has custody over Petitioner. See

 5 28 U.S.C. § 2242. If Petitioner files an amended petition, he must ensure the Petition names the

 6 correct respondent.

 7           If Petitioner fails to adequately address the issues raised herein or file an amended

 8 pleading on or before November 15, 2019, the undersigned will recommend dismissal of this

 9 action.

10           The Clerk is directed to provide Petitioner with the forms for filing a petition for habeas

11 corpus relief pursuant to 28 U.S.C. § 2241 and forms for filing a civil rights complaint.

12           Dated this 16th day of October, 2019.


                                                           A
13

14
                                                           David W. Christel
15                                                         United States Magistrate Judge

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE OR AMEND - 5
